Citation Nr: 1730840	
Decision Date: 08/02/17    Archive Date: 08/11/17

DOCKET NO.  11-04 915	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Los Angeles, California


THE ISSUES

1.  Entitlement to a rating in excess of 30 percent for right knee injury with degenerative arthritis.  

2.  Entitlement to a rating in excess of 30 percent for degenerative arthritis of the left knee.  

3.  Entitlement to an increased rating for left knee instability, evaluated as 20 percent from June 4, 2015 and 10 percent prior to that date.  

4.  Entitlement to an initial rating in excess of 10 percent for right knee instability.


REPRESENTATION

Veteran represented by:	Disabled American Veterans



WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

J. L. Prichard, Counsel


INTRODUCTION

The Veteran had active duty from July 1976 to June 1983.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal of a February 2010 rating decision of the Los Angeles, California, Regional Office (RO) of the Department of Veterans Affairs (VA).  

This appeal was previously before the Board in June 2014.  The Board granted a 30 percent rating for arthritis of the right knee based on limitation of extension, and also granted a 30 percent rating for arthritis of the left knee on the same basis.  The issues of entitlement to a rating in excess of 30 percent for the right knee; a rating in excess of 30 percent for the left knee; and a rating in excess of 10 percent for left knee instability were remanded for additional development.  The Board also assumed the issue of entitlement to a total rating based on individual unemployability due to service connected disabilities (TDIU) under Rice v. Shinseki, 22 Vet. App. 447 (2009), and remanded this issue for development.  

Entitlement to TDIU was granted in an August 2016 rating decision, effective from the November 18, 2009 date of the Veteran's claim for increased ratings.  This is considered a complete grant of the benefit on appeal, and the matter of entitlement to TDIU is no longer before the Board.  

An October 2016 rating decision increased the evaluation for left knee instability to 20 percent, effective from June 4, 2015.  The Veteran has not expressed satisfaction with this result, and as it is less than the maximum benefit possible it remains on appeal to the Board.  AB v. Brown, 6 Vet. App. 35 (1993).  The issue has been characterized to reflect the partial grant. 

The October 2016 rating decision also granted service connection for right knee instability, and assigned a 10 percent rating effective from June 30, 2014.  The Board finds that this issue is part and parcel with the right knee disability already in appellate status.  Clemons v. Shinseki, 23 Vet. App. 1 (2009)

The Veteran testified before the undersigned Veterans Law Judge at a hearing at the RO in August 2012.  A transcript is in the record.  

In February 2017, the Veteran's representative asked for another personal hearing before a member of the Board.  A review of the transcript of the August 2012 hearing indicates the undersigned explained the issues under appeal and the evidence that would be helpful in substantiating them.  Bryant v. Shinseki, 23 Vet. App. 488 (2010).  The testimony provided at the hearing addressed both the left and the right knees.  Moreover, although right knee instability was not yet rated at that time the Veteran did provide testimony in this regard, noting that he wore braces on both knees.  Indeed, there are no alleged deficiencies with regard to this hearing.  The Board notes that the Veteran has had the opportunity to supplement the record with additional evidence and written statements, as most recently advised by the Board in the June 2014 remand and the RO in the October 2016 supplemental statement of the case (SSOC).  This case has never been before the United States Court of Appeals for Veterans Claims (Court).  Accordingly, as the Veteran has not shown a compelling reason for another hearing to be held, and because he has had ample opportunity to submit evidence in regard to this claim, the Board finds that another hearing during this stage of his appeal is not warranted.  See 38 U.S.C.A. § 7107 (b) (West 2014); 38 C.F.R. § 20.700 (a) (2016); see also Cook v. Snyder, 28 Vet. App. 330 (2017). 

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran if further action is required.


REMAND

The Veteran contends that he is entitled to increased ratings for his arthritis of the right knee, arthritis of the left knee, and instability of the knees. 

The representative, in his March 2017 Informal Hearing Presentation, states the Veteran now asserts that his bilateral knee disabilities have increased in severity since the most recent VA examination.  

The record shows that the most recent VA examination of the Veteran's knees was conducted in June 2015.  He has not been afforded an examination since the receipt of his March 2017 Informal Hearing Presentation.  The Veteran is entitled to a new VA examination where there is evidence (including his statements) that the condition has worsened since the last examination.  Snuffer v. Gober, 10 Vet. App. 400 (1997); Caffrey v. Brown, 6 Vet. App. 377 (1994).  

Accordingly, the case is REMANDED for the following action:

1.  Schedule the Veteran for a VA examination of both knees.  Any necessary tests or studies should be conducted and all findings should be reported in detail.  This should include range of motion testing in active and passive motion, and while weight-bearing and nonweight-bearing.  All range of motions relating to knees should be recorded.  Moreover, the examiner should discuss and note any additional limitation of motion with repetition.

If the examiner is unable to conduct the required testing or concludes that the required testing is not necessary in this case, he or she should clearly explain why that is so.  The examination report must state whether or not testing was conducted during a flare-up.  If not conducted during a flare-up, and if flare-up conditions cannot safely be reproduced, the examiner must estimate the additional functional limitation, in terms of lost degrees of motion, during flares.  If this cannot be determined, the examiner must explain why this is so.  The examiner must provide a comprehensive rationale with reference to relevant medical findings for all opinions expressed.

2.  If any benefit sought on appeal remains denied, issue a supplemental statement of the case.  Then return the case to the Board, if otherwise in order.

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
ERIC S. LEBOFF
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2016).




